DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a 371 of PCT/CN2017/114607 filed 5 December 2017.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 30 July 2020; 14 September 2020; and 8 December 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: items 11 and 12 mentioned in paragraph [0004] of the Specification.  Fig 1 labels the respective items as 101 and 102.  Fig 2 utilizes 101 and 102 to represent a processor and a radio frequency.  Therefore, Fig 1 should be corrected to label the items as 11 and 12.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 11-13, 28 and 31-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2018/0068019 to Novikoff et al (hereafter Novikoff) in view of US PGPub 2016/0196478 to Choi et al (hereafter Choi).


Referring to claim 1, Novikoff discloses a story album display method, implemented by a terminal, comprising:
aggregating N images in a gallery based on a first dimension, wherein the first dimension comprises a photographing time [time of capture] or a photographing location [geographic location of image capture], and wherein N > 1 (see [0040] and [0122] – Image criteria 214 may be usable, e.g., by the theme-based video application 250 to select one or more images from the image database 240.); 
removing an invalid image from the N images to obtain a story album comprising M images, wherein the invalid image comprises an image with an invalid label or one or more images with an image similarity (see [0086], [0123] and [0130] – Removes duplicate images. Duplicate images are based on similarity.); 
displaying an album cover of the story album (see [0094] and [0167] – displaying the theme based video), 
wherein the M images are associated with a theme of the story album (see [0119]; [0120]; and [0122] – the images are selected based on a theme), and 
wherein M < N (see [0086]; [0123]; [0130] – since photos have been deleted M is less than N).

removing an invalid image from the N images to obtain an album comprising M images, wherein the invalid image comprises an image with an invalid label or one or more images with an image similarity [matching value] greater than a threshold [similarity level] (see [0050]-[0055] and [0125]-[0129] – The similarity determining unit 220 may determine the similarity between the plurality of images by comparing the matching value and the similarity level. When first and second images are determined as similar images from among the plurality of images, the similar image detection apparatus may delete any unnecessary image from among the first and second images.), 
wherein M < N (see [0050]-[0055] and [0125]-[0129] – since images have been deleted, M is less than N).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to utilize the process of Choi for removing similar images to remove similar images in the aggregated images of Novikoff.  One would have been motivated to do so in order to determine similar images and remove the unnecessary images thereby improving the relevancy and popularity of the album for the user (Choi: see [0006]; Novikoff: see [0002]).
Referring to claim 2, the combination of Novikoff and Choi (hereafter Novikoff/Choi) teaches the story album display method of claim 1, wherein the theme of the story album comprises at least one of  ‘'birthday,” “party,” “wedding,” “sports,” “graduation,” “holiday,” “night scene,” “local travel,” or “non-local travel” (Novikoff: see [0042]; [0049]; [0053]; [0117]; and [0191]). 
Referring to claim 3, Novikoff/Choi teaches the story album display method of method of claim 1, wherein the album cover comprises a title of the story album, and wherein the title is associated with at least one of the theme of the story album, a photographing time of the N images, or a photographing location of the N images (Novikoff: see [0039] – the title for the video is associated with the theme).
Referring to claim 5, Novikoff/Choi teaches the story album display method of claim 1, wherein after removing the invalid image from the N images to obtain the story album comprising the M images (Novikoff: see [0089]), the story album display method further comprises determining, based on a second dimension, a theme associated with the M images to obtain the theme of the story album, wherein the second dimension comprises an image feature of at least one of the M images (Novikoff: see [0117] and [0130]).
Referring to claim 6, Novikoff/Choi teaches the story album display method of claim 5, wherein after determining, based on the second dimension, the theme associated with M images to obtain the theme of the story album, the story album display method further comprises modifying the theme of the story album based on a third dimension, wherein the third dimension comprises association information that is in a 
Referring to claim 7, Novikoff/Choi teaches the story album display method of claim 1, wherein the first dimension comprises the photographing time [time of capture], wherein aggregating the N images in the gallery based on the first dimension comprises aggregating images generated within each of Z time periods into one image set, to obtain Z image sets, wherein the Z image sets are in a one-to-one correspondence with the Z time periods, and wherein Z ≥ 2 and wherein when a time interval between adjacent image sets is less than an interval threshold, the story album display method further comprises aggregating the adjacent image sets (Novikoff: see [0040]; [0044]; [0049]; and [0124] – The theme date may specify or indicate a particular time range or time period during which the associated theme may be used to generate videos; Choi: see [0050]-[0055]).
Referring to claim 8, Novikoff/Choi teaches the story album display method of claim 7, wherein the first dimension further comprises the photographing location [geographic location of image capture], wherein when a photographing location of adjacent image sets is not a preset location, the interval threshold is a first preset value, or wherein when the photograph location of the adjacent image sets is the preset location, the interval threshold is a second preset value, and wherein the second preset value is less than the first preset value (Novikoff: see [0040]; [0044]; [0049]; and [0124]).
Referring to claim 9, Novikoff/Choi teaches the story album display method of claim 5, wherein determining, based on the second dimension, the theme associated with M images, to obtain the theme of the story album comprises:

determining a first candidate theme as the theme of the story album when the label distribution status of the M images meets a label distribution status of a first candidate theme (Novikoff: see [0059]; [0070]; [0073]; [0075]; and [0082]).
Referring to claim 11, Novikoff/Choi teaches the story album display method of claim 1, wherein removing the invalid N images comprises:
displaying Y labels identified from the N images, wherein a label of each image reflects an image feature of the image, and wherein Y ≥ 2 (Novikoff: see [0184]); and 
retaining an image with a target label in the story album and removing an image without the target label in response to a target label being selected by a user from the Y labels (Novikoff: see [0184] – The user can specify that images having specified tags are to be selected.)
Referring to claim 12, Novikoff/Choi teaches the story album display method of claim 1, wherein after displaying the album cover of the story album, the story album display method further comprises playing the story album, wherein when playing a first image in the story album, the terminal displays a photographing time or location of the first image (Novikoff: see [0039];[0094]; and [0189] –Title can be based on location.)
Referring to claim 13, Novikoff/Choi teaches the story album display method of claim 1, wherein the first dimension [image criteria] further comprises at least one of a person that appears in the story album, a playing duration of the story album, a quantity of images in the story album, or theme of a story and wherein before aggregating the N images in the gallery based the first dimension, the story album display method further comprises receiving at least one of a target time period, a target photographing location, a target person, a target playing duration, a quantity of target images, or a target theme that are entered by a user for a to-be-created story album (Novikoff: see [0040] and [0120]).
Referring to claim 28, Novikoff discloses a terminal, comprising:
a processor (see [0037]; [0208]; and Fig 7); and 
a memory coupled to the processor, wherein the memory is configured to store a computer-executable instruction, wherein the processor and the memory are connected using a bus, and when the terminal runs, the processor executes the computer-executable instruction stored in the memory (see [0037]; [0208]; and Fig 7), so that the terminal performs the following steps:
aggregating N images in a gallery based on a first dimension, wherein the first dimension comprises a photographing time [time of capture] or a photographing location [geographic location of image capture], and wherein N > 1 (see [0040] and [0122] – Image criteria 214 may be usable, e.g., by ; 
removing an invalid image from the N images to obtain a story album comprising M images, wherein the invalid image comprises an image with an invalid label or one or more images with an image similarity (see [0086], [0123] and [0130] – Removes duplicate images. Duplicate images are based on similarity.); 
displaying an album cover of the story album (see [0094] and [0167] – displaying the theme based video), 
wherein the M images are associated with a theme of the story album (see [0119]; [0120]; and [0122] – the images are selected based on a theme), and 
wherein M < N (see [0086]; [0123]; [0130] – since photos have been deleted M is less than N).
While Novikoff discloses aggregating images and generating a story album with a theme, Novikoff fails to explicitly disclose the further limitation of one or more images with an image similarity greater than a threshold.  Choi teaches receiving a plurality of N images (see [0124], lines 1-2), including the further limitations of
removing an invalid image from the N images to obtain an album comprising M images, wherein the invalid image comprises an image with an invalid label or one or more images with an image similarity [matching value] greater than a threshold [similarity level] (see [0050]-[0055] and [0125]-[0129] – The similarity 
wherein M < N (see [0050]-[0055] and [0125]-[0129] – since images have been deleted, M is less than N).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to utilize the process of Choi for removing similar images to remove similar images in the aggregated images of Novikoff.  One would have been motivated to do so in order to determine similar images and remove the unnecessary images thereby improving the relevancy and popularity of the album for the user (Choi: see [0006]; Novikoff: see [0002]).
Referring to claim 31, the combination of Novikoff and Choi (hereafter Novikoff/Choi) teaches the terminal of claim 28, wherein the theme of the story album comprises at least one of  ‘'birthday,” “party,” “wedding,” “sports,” “graduation,” “holiday,” “night scene,” “local travel,” or “non-local travel” (Novikoff: see [0042]; [0049]; [0053]; [0117]; and [0191]). 
Referring to claim 32, Novikoff/Choi teaches the terminal of method of claim 28, wherein the album cover comprises a title of the story album, and wherein the title is associated with at least one of the theme of the story album, a photographing time of 
Referring to claim 33, Novikoff/Choi teaches the terminal of claim 28, wherein after removing the invalid image from the N images to obtain the story album comprising the M images (Novikoff: see [0089]), the terminal further performs determining, based on a second dimension, a theme associated with the M images to obtain the theme of the story album, and wherein the second dimension comprises an image feature of at least one of the M images (Novikoff: see [0117] and [0130]).
Referring to claim 34, Novikoff/Choi teaches the terminal of claim 33, wherein determining, based on the second dimension, the theme associated with the M images to obtain the theme of the story album comprises:
comparing a label distribution status of the M images with a preset label distribution status of each candidate theme (Novikoff: see [0059]; [0070]; [0073]; [0075]; and [0082]); and
determining a first candidate theme as the theme of the story album when the label distribution status of the M images meets a label distribution status of a first candidate theme (Novikoff: see [0059]; [0070]; [0073]; [0075]; and [0082]).
Referring to claim 35, Novikoff/Choi teaches the terminal of 33, wherein after determining, based on a second dimension, a theme associated with M images to obtain the theme of a story album, the terminal further performs modifying the theme of the story album based on a third dimension, wherein the third dimension comprises association 
Referring to claim 36, Novikoff/Choi teaches the terminal of claim 28, wherein the first dimension comprises the photographing time [time of capture], wherein aggregating the N images in the gallery based on the first dimension comprises aggregating images generated within each of Z time periods into one image set, to obtain Z image sets, wherein the Z image sets are in a one-to-one correspondence with the Z time periods, and wherein Z ≥ 2 and wherein when a time interval between adjacent image sets is less than an interval threshold, the story album display method further comprises aggregating the adjacent image sets (Novikoff: see [0040]; [0044]; [0049]; and [0124] – The theme date may specify or indicate a particular time range or time period during which the associated theme may be used to generate videos; Choi: see [0050]-[0055]).
Referring to claim 37, Novikoff/Choi teaches the terminal of claim 36, wherein the first dimension further comprises the photographing location [geographic location of image capture], wherein when a photographing location of adjacent image sets is not a preset location, the interval threshold is a first preset value, or wherein when the photograph location of the adjacent image sets is the preset location, the interval threshold is a second preset value, and wherein the second preset value is less than the first preset value (Novikoff: see [0040]; [0044]; [0049]; and [0124])

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2018/0068019 to Novikoff et al in view of US PGPub 20160196478 to Choi et al as applied to claim 1 above, and further in view of US PGPub 2016/0239519 to Levy et al (hereafter Levy).
Referring to claim 10, while Novikoff/Choi teaches removing the invalid images, Novikoff/Choi fails to explicitly disclose the further limitation of displaying X images with a similarity greater than the threshold that are identified from the N images, wherein X ≥ 2; and retaining a target image in the story album and removing a remaining image from the X images other than the target image in response to a target image being selected by a user form the X images.  Levy teaches removing duplicate images including the further limitations of displaying X images with a similarity greater than the threshold that are identified from the N images, wherein X ≥ 2 (see [0094] and [0102]); and retaining a target image in the story album and removing a remaining image from the X images other than the target image in response to a target image being selected by a user form the X images (see [0094] and [0102]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the user selection process of Levy to have input into which photos of Novikoff/Choi are removed.  One would have been motivated to do so in order to increase the relevancy of the album to the user by allowing the user to have input.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PGPub 2019/0095463 to Moussaffi – Uses similarity distance between images to group similar photos and only select one photo

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY LOVEL WILSON whose telephone number is (571)272-2750.  The examiner can normally be reached on 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KIMBERLY L WILSON/Primary Examiner, Art Unit 2167